                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

       v.                               CRIMINAL NO. 1:17CR32-10
                                             (Judge Keeley)

KONSHAWNTAS BOYD,

                 Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1507),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On October 11, 2019, the defendant, Konshawntas Boyd (“Boyd”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count Twenty-Five

of the Superseding Indictment. Boyd stated that she understood that

the magistrate judge is not a United States district judge, and

consented to pleading before the magistrate judge.        This Court had

referred the guilty plea to the magistrate judge for the purposes

of   administering   the   allocution   pursuant   to   Federal   Rule   of

Criminal Procedure 11, making a finding as to whether the plea was

knowingly and voluntarily entered, and recommending to this Court

whether the plea should be accepted.

       Based upon Boyd’s statements during the plea hearing and the

testimony of Mark Trump, Officer, Mon County Task Force, the

magistrate judge found that Boyd was competent to enter a plea,

that the plea was freely and voluntarily given, that she was aware
USA v. BOYD                                                     1:117CR32-10

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1507),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

of the nature of the charges against her and the consequences of

her plea, and that a factual basis existed for the tendered plea.

The    magistrate   judge   entered       an   Report   and   Recommendation

Concerning Plea of Guilty in Felony Case (“R&R”) (dkt. no. 1507)

finding a factual basis for the plea and recommended that this

Court accept Boyd’s plea of guilty to Count Twenty-Five of the

Superseding Indictment.

       The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Boyd’s guilty plea, and ADJUGES her GUILTY of the crime

charged in Count Twenty-Five of the Superseding Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                      2
USA v. BOYD                                                     1:117CR32-10

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1507),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

       1.   The Probation Officer shall undertake a presentence

investigation of Boyd, and prepare a presentence report for the

Court;

       2.   The Government and Boyd shall provide their versions of

the offense to the probation officer by November 5, 2019;

       3.   The   presentence   report    shall    be   disclosed   to   Boyd,

defense counsel, and the United States on or before December 20,

2019;    however,   the   Probation   Officer     shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

       4.   Counsel may file written objections to the presentence

report on or before January 8, 2020;

       5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 17, 2020;

and

       6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the




                                      3
USA v. BOYD                                                  1:117CR32-10

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1507),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before January

17, 2020.

     The magistrate judge continued Boyd on bond pursuant to the

Order Setting Conditions of Release (dkt. no. 278) entered on July

13, 2017.

     The    Court   will   conduct    the   sentencing   hearing   for   the

defendant on January 28, 2020 at 4:00 P.M. at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 28, 2019


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
